Citation Nr: 1416458	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-06 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for incontinence and damage to the bladder and urinary tract due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Albuquerque, New Mexico, to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008. 

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction, deformed penis, and loss of use of a reproductive organ due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Albuquerque, New Mexico, to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for psychological damage, secondary to incontinence, damage to the bladder and urinary tract, erectile dysfunction, deformed penis, and loss of use of a reproductive organ due to medical treatment received at the Department of Veterans Affairs Medical Center (VAMC) in Albuquerque, New Mexico, to include radical retropubic prostatectomy surgery performed by the Albuquerque VAMC on April 23, 2008.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to January 1960.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction of the claim was subsequently transferred to the RO in Phoenix, Arizona.  

In February 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Travel Board hearing at the RO.  The hearing transcript is of record in the Veteran's Virtual VA paperless claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims he has incontinence, damage to his bladder and urinary tract, erectile dysfunction, deformed penis, loss of use of a reproductive organ and psychological damage as a result of VA's mismanagement of his medical care.  See Veteran's Statement in Support of Claim, June 2010; see also Veteran's Hearing Transcript, February 2013.  

Under 38 U.S.C.A. § 1151, entitlement to benefits are warranted where there is evidence of an additional disability proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault by VA or by an event not reasonably foreseeable.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical care, it must be shown that:  (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d). 

The Veteran claims he underwent tests at the Albuquerque VAMC in November 2006, which revealed a slightly enlarged prostate, with a prostate-specific antigen (PSA) level of 2.8.  The Veteran claims he was concerned about his prostate and requested a follow-up appointment.  In August 2007, the Veteran had another appointment at the VAMC where his blood was drawn for a new PSA test.  However, he was not provided with a rectal examination.  The Veteran's August 2007 blood draw was lost and he was notified that he needed to return to the VAMC in order to have his PSA blood work completed.  The Veteran did not return to have the August 2007 PSA blood test repeated.  The record includes a notation that the Veteran's PSA level in November 2007 was 2.8.  In January 2008, the Veteran's PSA level was 15.2 and he was diagnosed with prostate cancer.  The Veteran believes that if a rectal examination had been conducted during his August 2007 appointment and if the VA had not lost his August 2007 PSA blood test, his prostate cancer would have been diagnosed sooner.  As a result of the delayed diagnosis, the Veteran's asserts that his prostate cancer progressed quickly, resulting in the need for an extreme prostate surgery that resulted in incontinence, damage to his bladder and urinary tract, erectile dysfunction, deformed penis, loss of use of a reproductive organ and psychological damage.

In addition, the Veteran believes the April 2008 prostate surgery itself was conducted negligently because he was not provided other treatment options, was not told of nor had he given informed consent for the risks and complications of this surgery, and the doctor performing the surgery did not have the necessary experience.  Post-operatively, the Veteran suffered from voiding issues and was unable to pass a catheter, necessitating a June 2008 cystoscopy procedure at the Albuquerque VAMC.

 The claims folder currently contains Albuquerque VAMC treatment records from August 2007 to June 2010.  The records note the lost August 2007 blood work results, but the actual August 2007 visit is not of record.  Additionally, there are no records from the Veteran's November 2006 VAMC visit or November 2006 PSA blood results.  Further, while the April 2008 prostate surgery records are on file, any signed consent form related to the surgery is not.  The existence of a consent form, however, is indicated within the surgical records.  See Albuquerque VAMC, Urology Attending Note, April 2008 ("Surgery planned is necessary and appropriate with risks and benefits as per operative consent . . . [the Veteran] understands risks of incontinence and loss of erections.").  On remand, the AMC/RO should make efforts to obtain any and all missing VAMC treatment records, to include a copy of the April 2008 signed consent form (to the extent it exists) and Albuquerque VAMC records from November 2006 to January 2008, and from June 2010 to the present to ensure the claims folder is complete.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Two VA examinations have been provided in connection with the current 38 U.S.C.A. § 1151 claims, but both are inadequate.  The June 2011 examiner offered an opinion, but qualified it by stating that he was not a specialist in the field of urology or oncology and had no basis in knowledge or experience to present judgment on the adequacy of care rendered in the diagnosis and treatment of the Veteran's prostate cancer.  The June 2012 VA examiner failed to specifically address the issues of carelessness, negligence, lack of proper skill, error in judgment or foreseeability, as required by 38 U.S.C.A. § 1151 claims.  In light of the missing medical records and inadequate VA examinations, it is necessary to seek an addendum medical opinion from the June 2012 VA examiner.    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's Albuquerque VAMC records 
from November 2006 to January 2008, and from June 2010 to the present.  Specifically request a copy of the Veteran's signed, informed consent form pertaining to the April 23, 2008 VA prostate surgery performed at the VAMC in Albuquerque.  All efforts to obtain VA records should be fully documented, and the VA facility must provide a negative response if records are not available, to include the consent form.

2. After completion of the above, obtain an addendum VA opinion from the same VA physician who conducted the Veteran's June 2012 VA prostate cancer examination.  If this VA physician is not available, obtain an addendum VA opinion from a physician with appropriate expertise.  The claims file (i.e. both the paper claims file and all medical records contained in Virtual VA and VBMS) and a copy of this remand should be made available to the examiner for his review.

Based on the June 2012 VA prostate cancer examination and current review of the record, the VA examiner should answer the following questions:

(a) Is it at least as likely as not (i.e. probability of 50 
percent or greater) that the Veteran sustained additional disabilities as a result of a delayed diagnosis of prostate cancer and/or as a result of the April 2008 VA prostate surgery? 

If the answer is yes, specifically identify the additional disability or disabilities. 

In providing this opinion, the examiner should state whether VA timely diagnosed and treated the Veteran's prostate cancer.  

The examiner should specifically comment on the significance of the November 2006 PSA of 2.8, August 2007 loss of PSA blood work, August 2007 VA doctor's decision to not perform a physical examination, August 2007 notification to the Veteran that his PSA blood work had been lost and request that he have the blood work repeated, January 2008 PSAs of 15.2 and 22.6, the Veteran's post-April 2008 prostate surgery issues with incontinence and erectile dysfunction and the Veteran's June 2008 cystoscopy due to a pinpoint stricture at the bladder neck.  

(b)  If the Veteran does have additional disabilities due to 
a delayed diagnosis of prostate cancer and/or the April 2008 VA prostate surgery, state whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the proximate cause of each additional or aggravated disability was: 

(i) due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the treatment; or, 

(ii) whether the proximate cause of each additional or aggravated disability was an event which was not reasonably foreseeable.  

The examiner should specifically comment on the significance of the August 2007 loss of the Veteran's PSA blood work, August 2007 notification to the Veteran that his PSA blood work had been lost and request that he have the blood work repeated, August 2007 VA doctor's decision to not perform a physical examination, February 2008 discussion between the Veteran and Dr. E.E.K. about various prostate cancer treatment options, the fact that the Veteran's physician, Dr. C.B.D. was a resident at the time of his treatment of the Veteran, including assisting Dr. D.N.R. (surgeon) with the Veteran's April 2008 prostate surgery, the fact that the Veteran's prostate surgery took five hours, and the Veteran's April 2008 signed consent form, which listed known risks of prostate surgery, including incontinence and erectile dysfunction.  

The VA examiner is requested to provide a thorough rationale for all addendum opinions provided.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After the above is complete, readjudicate the Veteran's claim with specific consideration of 38 C.F.R. § 3.361.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative which includes the text of 38 C.F.R. § 3.361.  They should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


